Proceeding pursuant to CPLR article 78 to review a determination of the respondent, New York City Transit Authority, dated October 12, 1994, which, after a hearing, found the petitioner guilty of certain disciplinary charges and dismissed him from his position as a New York City Transit Authority Police Officer.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
In order to annul an administrative determination made after a hearing, a court must conclude that the record lacks substantial evidence to support the determination (see, Matter of Lahey v Kelly, 71 NY2d 135; Matter of Decker v Scoralick, 209 AD2d 517). Here, the record supports the Hearing Officer’s finding that the petitioner was guilty of the charges of misconduct preferred against him. While the petitioner challenges the hearing examiner’s assessment of credibility, it is well settled that a reviewing court may not weigh the evidence or reject the credibility determination made by the Hearing Officer where, as here, there is conflicting evidence and room for choice exists (see, Matter of Berenhaus v Ward, 70 NY2d 436; Matter of Silberfarb v Board of Coop. Educ. Servs., 60 NY2d 979).
O’Brien, J. P., Thompson, Santucci and McGinity, JJ., concur.